3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-30 are presently pending. Claims 1, 4-8, 29-30, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2019, 9/20/2021, 11/15/2021, and 3/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Restriction Election
Applicant has elected claims 11, 4-8, 29-30 for further examination, without traverse.

Claim Objections
Claim 6 recites: “wherein the adjustments are based at least in part on a determination of change in the parameters of the OPrE, OFE, ORFSE or OMLE.” in which OPrE, OFE, ORFSE or OMLE is recited first time without a full description.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-8, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0254555 A1, Williams et al. (hereinafter Williams). (hereinafter Shapiro).



As to claim 1, Williams disclose an Online Machine Learning System (OMLS) (Figs 5-6), the system comprising: 
an Online Machine Learning Engine (OMLE) for incorporating and utilizing one or more machine learning algorithms or models utilizing features to generate a result (Figs 5-6, 8; pars 0008-0009, 0025-0026, machine learning that may be incrementally refined based on expert input with real-time network information), and capable of incorporating and utilizing multiple different machine learning algorithms (pars 0092-0093, 0096, more than one training/learning algorithms can be used); wherein the OMLS is configured to perform continuous online machine learning (Figs 5, 7; pars 0119, 0168, 0170, continuous online training/learning/retraining), the continuous online machine learning comprising: 
continuous online machine learning from streaming data including an instance comprising a vector of inputs (Fig 5; pars 0170, 0210, continuous data streams being input to the training/learning system), the vector of inputs comprising a plurality of continuous or categorical features (Fig 5; pars 0088-0089, 0243, extracting features from input); and continuous online machine learning from periodically provided expert feedback (Fig 5, domain expert analysis being feedback to training corpus periodically; pars 0009-0010, 0025, 0077, 0083).  
Williams does not expressly disclose the input data being structured as a vector form.  However, input data vector is inherent or implied since the input data involves continuous data stream.

2-3. (Withdrawn)

As to claim 4, Williams disclose the system of claim 1, wherein the OMLS calculates and makes adjustments to optimize use of the expert feedback (Fig 5; pars 0167, 0173-0174, 0220-0221, Training Corpus being updated and/or DLNN model being fast trained with incorporation of domain expert input/feedback).  

As to claim 5, Williams disclose the system of claim 1, wherein the OMLS calculates and makes adjustments to optimize use of the expert feedback (Fig 5; pars 0096, 0173-0174, 0220-0221), and wherein the adjustments are based at least in part on a determination of variance of the machine learning models in the OMLE (pars 0092, 0097, computer the bias of training models).  

As to claim 6, Williams disclose the system of claim 1, wherein the OMLS calculates and makes adjustments to optimize use of the expert feedback (Fig 5; pars 0096, 0173-0174, 0220-0221, update or adjust Training Corpus based on Expert Input/Feedback analysis), and wherein the adjustments are based at least in part on a determination of change in the parameters of the OPrE, OFE, ORFSE or OMLE (Fig 5; pars 0091-0092, 0096, 0162, 0166, 0176, 0220-0221, note Training Corpus is equivalent OMLE. Expert input analysis being integrated in the training system to update and adjust parameters and weights of the DLNN aiming at providing optimal performance in classification).  

As to claim 7, Williams disclose the system of claim 1, wherein the OMLS calculates and makes adjustments to optimize use of the expert feedback Fig 5; pars 0096, 0173-0174, 0220-0221), and wherein the adjustments are based at least in part on a determination of a difference between one or more staged models used by an expert in providing feedback and one or more current versions of the models (pars 0092, 0097, computer the bias of training models (including bias in all models or versions of models).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams  in view of US 9,095,266 B1, Fu (hereinafter Fu).


As to claim 8, Williams disclose the system of claim 1, wherein the OMLS calculates and makes adjustments to optimize use of the expert feedback, and wherein the adjustments are based at least in part on a determination of a difference between one or more staged models used by an expert in providing feedback and one or more current versions of the models (see rejection in claim 7). Williams does not expressly teach generating synthetic instances; and mapping the synthetic instances using an AutoAssociative Neural Network (AANN).  Fu, in the same or similar field of endeavor, further teaches a synthetic signal (signal and noise) being transformed (mapped) and smoothed using an auto-associative neural network (col 1, lines 42-81; col 3, lines 31-52). Therefore, consider Williams and Fu’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of the invention to incorporate Fu’s teachings in Williams’s method to utilize AANN to pre-condition/pre-process the input signal for improving signal quality.

9-10. (Withdrawn) 

11-28. (Withdrawn)

As to claim 29, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 30, it recites a non-transitory CRM containing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661